Citation Nr: 1727948	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for scars (claimed as jungle rot and scars). 

2.  Entitlement to and initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 6, 2012, and in excess of 50 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployablility (TDIU)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He is in receipt of the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in February 2007 (granted service connection and assigned an initial 30 percent rating for PTSD, effective June 3, 2006) and September 2008 (denied service connection for jungle rot/scars).  The RO in Chicago, Illinois, currently has jurisdiction of the claims.

The Veteran's appeal was previously before the Board in May 2012, June 2014, March 2015, and December 2015.  

In a March 2015 decision, the Board granted an increased rating for PTSD to 50 percent, effective June 6, 2012, and denied a claim for a rating in excess of 30 percent prior to that date.  In that same decision, the Board denied a claim of service connection for a skin disorder (claimed as skin lesions) and remanded a claim of service connection for jungle rot/scars for further development.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a June 2016 Memorandum decision, the CAVC vacated and remanded the decision regarding PTSD and found that the Veteran had not presented any arguments regarding the skin disorder claim and deemed that matter abandoned. 

In a December 2015 decision, the Board denied the claim of service connection for jungle rot/scars.  The Veteran appealed that decision to the CAVC.  In a June 2016 Order, the CAVC granted a Joint Motion for Remand (JMR) vacating the December 2015 decision. 

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the proceeding has been associated with the records.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record has raised the issue of TDIU and, therefore, the issue is added to the issues on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's scars (claimed as jungle rot and scars) are related to service.

2.  For the entire period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood.

3.  The Veteran's service-connected disabilities, particularly his PTSD, precluded substantially gainful employment from July 1, 2008.


CONCLUSION OF LAW

1.  The criteria for service connection for scars have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411.

3.  The criteria for an award of a TDIU have been met since July 1, 2008.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran has asserted, including through testimony before the undersigned, that while on active duty in Vietnam he sustained scratches and scrapes that would all become infected and not heal for a long time, leaving a scar behind when they finally did heal.  The treatment he received for these scratches and scrapes was conducted by a field medic.  The Veteran has asserted that he is entitled to service connection for scars and jungle rot due to service in Vietnam.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnoses, or treatment of scars or jungle rot during service.  At the Veteran's separation examination in November 1969, clinical evaluation of the skin showed normal results.  On the contemporaneous Report of Medical History, the Veteran answered "no" to whether he had now or ever had, skin disease.  No pertinent defects or diagnoses were noted.  

The Veteran served in combat and the combat presumption applies to his statements of in-service injury.  Thus, there is sufficient evidence that the Veteran sustained cuts or scrapes that became infected in service.  38 U.S.C.A. § 1154(b).  However, section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389 (Fed Cir 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b) does not address the questions of either current disability or nexus to service, both of which competent evidence is generally required.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

In March 2012 the Veteran and his spouse testified before the undersigned.  In support of his claim for service connection for scars the Veteran discussed the field treatment of his cuts by his unit medic.  The Veteran said that he has scars on his arms as a result.

Pursuant to the Board's March 2015 remand, the Veteran was provided a VA medical examination for scars/disfigurements in May 2015 to determine the nature and likely etiology of the claimed scars.  The examination noted that the Veteran did have scars on the trunk or extremities and the head face or neck.  The report included a medical history including the Veteran's lay statements.  The Veteran "reported multiple incidences of grass cuts and/or abrasions to the tip of the nose, the right 3rd digit, the left back of the hand, right and left inner elbows and above the right eyebrow during Vietnam tour in the late 1960's that became inflamed and were medic treated with cleansing and topical antibiotic with small residual scars although no other medical attention then or since.  Reported incidence of a leech attaching to the right lateral leg which was removed and became inflamed such that it was cleansed and medic treated with topical salve with uncomplicated healing and no further medical problems or attention.  It is noted that the Veteran refers to the involved skin areas in a lay terminology as 'jungle rot' although he acknowledges and understands that he is describing minor trauma related cuts and lesions.  The Veteran's use of the terminology of 'jungle rot' was discussed and he stated that he used this terminology to refer to any skin trauma, injury or rash condition although he understands that this lay terminology is generally accepted as referring to skin rash conditions of a fungal nature that were common to skin rashes commonly seen in moist skin fold areas and generally were more common to hot, humid environmental conditions or climates."  The Veteran also reported that he did not seek treatment outside of the topical treatments provided by the unit medic.

The examiner noted scars on the both upper extremities and the right lower extremity.  There are two scars on the right inner elbow and one on the distal 3rd digit/inner surface of the right hand.  They are each 2cm, faintly visible, superficial, linear, and non-tender scars.

On the left upper extremity there is one on the inner elbow and one on the back of the left hand that are both 2cm, superficial, non-tender, linear, and uncomplicated scars.  There are two similarly superficial, uncomplicated, barely visible scars to the 3rd digit medial aspect.  The examiner explained "there is non-visible scarring and skin wrinkling in the area of the left hand/wrist juncture where the Veteran indicates he has another superficial scar although, as stated this is not visible scarring."

On the right lower extremity the Veteran has a 1cm in diameter, superficial, faintly pink, non-tender, uncomplicated, slightly rounded scar to the right lateral leg just below the knee.  There are no scars on the head, face, or neck that are painful, unstable, with frequent loss of covering of skin over the scar, or are due to burns.

The examiner opined that the claimed scars were not likely secondary to the Veteran's service, and "particularly not secondary to 'jungle rot."  The rationale provided by the examiner acknowledged the Veteran's lay statements of sustaining grass cuts that caused inflammation and produced scarring while in service.  The examiner remarked that the Veteran's STRs were devoid of complaints or treatment regarding any skin problems and that his separation examination was normal with no documentation of any scars.  Finally the examiner remarked on the Veteran's post-service treatment of a variety of "non-service related skin abnormalities," stating that they significantly post-dated military service, and that there was no trauma or injury related scars.

The Board finds that entitlement to service connection for scars (claimed as jungle rot and scars) is not warranted.  The Board acknowledges that the Veteran is a combat Veteran.  Therefore, it is conceded that he sustained cuts or scrapes that became inflected in service.  The Veteran is competent to provide evidence as to the etiology of his scars because it is the type of condition that lends itself to lay observation to satisfy the nexus requirement.  See McCartt v. West, 12 Vet. App. 164 (1999).  However, while the Veteran may be competent to provide such an opinion the Board finds that it is rebutted by the medical evidence of record.

In addition to the physical examination of the Veteran, the May 2015 examination included a complete review of his history pertaining to the claimed scars.  While the Veteran's combat experience alleviates the need for further proof of cuts sustained in service, there must still be a nexus between the current scars and the cuts presumed to have occurred in service.  The Board finds that the Veteran's lay opinion is outweighed by the May 2015 VA medical opinion.  Although the examiner based the opinion in part of the fact that there was no evidence of treatment for skin complaints during service, the Board finds that opinion overall is adequate because that was not the only basis of the negative opinion.  The examiner also specifically noted that the November 1969 separation physical examination of the skin was normal with no documentation of any scars and the Veteran denied any history of skin disease.  

Weighing the Veteran's competent lay testimony with the competent medical opinion in the May 20115 examination the Board finds the medical evidence more probative.  The Veteran's contention that his current scars had there etiological basis in service are rebutted by the lack of evidence of any scars or skin conditions on his separation examination and his own denial having had skin disease.  

As the preponderance of the evidence is against the claim for scars, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.
While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the general rating criteria for mental disorders found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent disability rating is warranted when a claimant's mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when a claimant's mental disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.3.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5, effective August 4, 2014.  The Secretary has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  

The Veteran's PTSD is currently rated in two stages, 30 percent from June 3, 2006 to June 6, 2012, and 50 percent thereafter.  

The Veteran has a history of private treatment relating to symptoms of anxiety and panic episodes treated by Zoloft ranging from 1991 to 2005.  The Veteran had his first PTSD VA examination in February 2007.  The Veteran reported some conflict with his wife and children but a good relationship overall, and a few friends although he did not like to spend much time with others.  In terms of work the Veteran had 20 years, at the time, of work experience as a foreman but did report poor social interaction and anger difficulties.  The examiner characterized the wide range of PTSD symptoms reported by the Veteran as being moderate in severity, noting that the Veteran had been moderately functional despite having significant problems with anger management, social disengagement from others, anxiety regarding crowds, etc.  The Veteran was diagnosed with PTSD and the examiner characterized the diagnosis as mild, despite acknowledging symptoms that have disrupted him and his family and have had a meaningful impact.  The examiner ultimately concluded that the Veteran's PTSD had an effect on occupational and social functioning characterized by reduced reliability and productivity. 

The Veteran continued to be treated for his PTSD with Zoloft, through the VA.  In a September 2007 VA examination the Veteran identified memory and train of thought problems that he had not previously expressed.  The Veteran also reported that his mood was okay but that it did not take much to make him mad, sad or depressed.  Regarding social functioning, the Veteran described his relationships with his wife and children as "good," but that sometimes he loses his cool with his children and yells or curses at them.  He emphasized his social isolation; however, he went on to say that he has some co-workers he considers friends although they do not associate outside the workplace.  The Veteran related that he prefers solitude.  

Regarding his occupational functioning, it was noted that he was planning to retire after 30 plus years in construction because of a desire to retire as early as possible, being tired of working with lazy people, and his memory problems.  However, he related that he has had no problems with going to or staying at work due to his PTSD although he said he had lost his temper multiple times over the last six months with many of these being excessive or inappropriate (e.g., cursing, nonviolent).  He had never been formally censured for this but had been called into the office to explain himself.

The examiner ultimately opined that the Veteran's PTSD symptoms resulted in deficiencies in the areas of family relations (irritability interferes with his relations with his wife and children), work (says things he should not, co-workers take extra precautions when approaching him from behind or tapping him to get his attention because he has impulsively struck out at them several times, when startles sometimes yells or curses co-workers); however, the examiner stated there were no deficiencies in judgment, thinking or mood.

A VA examination was conducted in September 2011.  In summarizing the Veteran's level of occupational and social impairment, the examiner checked that he has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's functioning is comparable to his previous level of functioning.  His symptoms, while controlled by medication, continue to evoke mood impairment, periods of irritability, restlessness, feelings of hypervigilance, and unexpected rage episodes that create some relational impairment and physical symptoms.

On VA examination in June 2012 the examiner's impression was that the Veteran continues to meet the criteria for a diagnosis of PTSD with persistent re-experiencing, avoidant behaviors, numbing of general responsiveness and symptoms of increased arousal.  His overall picture is one of poor adjustment since the last examination to the extent that there are indications of behavior control problems (temper), subjective unhappiness, family dysfunction (takes anger out on family, withdrawal, hurtful to wife).  The examiner opined that, since the last examination, the severity of the Veteran's PTSD symptoms is more significant and would be considered moderate in nature.  However, regarding the level of the Veteran's impairment, the examiner checked that there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

The Veteran testified at a hearing in March 2012 that he takes several medications that are prescribed by his primary care physician at VA.  He stated that the biggest effect on his life is that he wants to stay in his own space and does not like to go places.  He will feel jumpy inside but once he goes, he usually has a good time.  He testified that he retired about four years before because, although he loved his job, he "just needed to get away."  He stated that he considers his relationship with his family to be good but that he is very snappy and has a tendency to hurt the ones he loves.  His wife testified that she had to teach their children not to surprise the Veteran.  She stated that, in social situations, if it is with a group or in a place he knows real well, he handles it fairly well; but if it is a strange situation, he is always looking for the way out and sizing up the situation.

In December 2012, the Veteran presented to his VA primary care physician requesting referral to Behavioral Medicine due to a history of PTSD with depression since 2006.  By telephone, the Veteran underwent a behavioral health assessment. It was noted that he reported symptoms consistent with major depression, a past history of depression, generalized anxiety, PTSD and panic disorder.  He was also screened for cognitive impairment but was found not to have a significant cognitive impairment. 

The depression screening was positive for moderately severe symptoms. He stated that the depressive symptoms made it very difficult to do his work, take care of things at home, or get along with others.  On a suicide screening, he reported having thoughts in the past year that life was not worth living or that he wished he were dead; however, he was not found to be at high risk for suicide as he did not report having thoughts of wanting to take his own life, any episodes of seriously considering suicide, or having made a suicide attempt. 

On anxiety screening, he reported moderate anxiety symptoms to include excessive worry, difficulty controlling worry, restlessness, tense, tiredness, difficulty concentrating, and irritability.  He reported panic symptoms to include racing heart, shaking, choking, chest pain, nausea, surreal feeling, loss of control, flushes, and chills.  He reported PTSD symptoms that were considered to be severe.  He stated that the anxiety symptoms made it very difficult to do his work, take care of things at home, or get along with others.  He reported no hallucinations, delusions or manic/hypomanic symptoms.

The Veteran was seen for an initial mental health evaluation in January 2013.  He was assessed as having a medium suicide risk. The Veteran, however, questioned his real need to come in.  Instead it was recommended, and the Veteran agreed, to continue treatment through Primary Care.  A March 2013 Mental Health Case Manager Note shows the Veteran walked in that day just to report he did not want therapy or any further Behavioral Health services.  He reported that he had had only two days since being seen in January 2013 of feeling overwhelmed. He denied suicidal and homicidal ideation at that time.  In July 2013, the Veteran denied feeling depressed or anxious.

The Veteran submitted a statement in August 2016 in support of his appeal in which he reported that he experienced nightmares and flashbacks that cause him to wake up in a panic four to five times a week.  The Veteran further stated that he is unable to return to sleep after waking up because he is afraid of having the dreams again.  He claimed that his PTSD symptoms were worse at night, attributing this to the fact that he conducted many night operations, including most of his firefights. 

In December 2016, the Veteran's representative submitted a November 2016 report of a private psychologist (along with a waiver of consideration of that evidence by the RO), assessing the Veteran's overall disability picture due to his PTSD.  The report was based on a review of the Veteran's entire VA claims file, VA rating criteria, and a phone interview conducted with the Veteran.  The psychologist opined that it was as likely as not that the Veteran's PTSD manifests to a degree causing occupational and social impairment with reduced reliability and productivity for the initial period, and caused occupational and social impairment, with deficiencies in most areas such as work, family, and social relations, thinking, and emotional state since at least 2008.  The symptomatology of the Veteran's PTSD was noted to include the following: "interpersonal dysfunction (e.g., familial discord, social isolation), cognitive and emotional difficulty (e.g., concentration difficulties, increased volatility, frequent nightmares, intrusive thoughts, panic attacks) and his vocational impairment (e.g., yelling, cursing, assaulting coworkers resulting in decision to retire)."  The psychologist also remarked that it was reasonable to assume that the Veteran's PTSD would be even more severe without the psychopharmacological treatment the Veteran receives, and that it was more likely than not that the Veteran could not function independent of medication.

The psychologist specifically addressed the findings and evidence contained in the Veteran's previous VA PTSD examinations and their opinions, as well as various mental health assessments contained in the records.  Specifically, the psychologist explained that contradictions made in the Veteran's initial February 2007 were the root of the mischaracterization of the Veteran's disability level, leading to the initial 30 percent rating.  The psychologist remarked that the February 2007 examination documented the severity of the Veteran's PTSD symptoms as being of moderate severity and causing a meaningful degree of functional impairment, but that the examiner characterized the impairment level as mild because of the Veteran's ability to function in the face of his problems.  The private psychologist specifically refuted this rationale, providing that the examiner had equated the Veteran's character strengths with lack of severity in his symptoms.  The psychologist pointed out this was contradictory as the severity is documented throughout the examination and is supported by the examiner's own conclusion as to the level of occupational and social impairment presented by the Veteran's symptoms.

The psychologist also provided that during the interview the Veteran had admitted that his decision to retire in 2008 came after he "assaulted a coworker by 'chopping' him with his hand in the chest/neck area after a loud noise," an incident that was "superficially documented in a September 2011 C&P examination."  The Veteran's admission to the assault that led to his retirement on July 1, 2008 was the first indication that he has had an unprovoked physically violent reaction to another, demonstrating impaired impulse control.  As the psychologist points out, the September 2011 VA examination mentions this incident but it does not appear that it was given any serious consideration in rendering an opinion as to the severity of his PTSD.

The psychologist also pointed out the December 2012 VA assessment which indicated moderately severe depressive symptoms, the second to highest rating, a severe score on a PTSD checklist, and a moderate range of anxiety.  The psychologist also specifically noted the VA mental health note in January 2013 indicating considerations of driving his car off the road into a tree, with the assessment that the Veteran was a moderate risk for suicide.

The psychologist concluded that after review of the record and interview with the Veteran, it is as likely as not that the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity since his return from service, and has caused occupational and social impairment, with deficiencies in most areas such as work, family and social relations, thinking, and emotional state since at least 2008 to the present.  

The psychologist observed that the Veteran has been treated with medication, primarily sertraline (i.e., Zoloft), coupled with a sleep aid, for over twenty years.  Throughout his engagement with VA, the Veteran consistently reported positive effect from medication, nevertheless, it is also documented that his continuing severity of symptomatology has been between moderate to severe.  The psychologist pointed out that it is reasonable to assume PTSD symptom severity would be even more severe without psychopharmacological treatment, likely resulting in a complete deterioration of functioning in most areas.  It is more likely than not the Veteran cannot function independent of medication and continues to experience significant distress despite medication.  Regarding employability, the Veteran is not able to secure and follow substantially gainful employment since 2008, when he last worked.  He is unable to adapt to the psychological pressures of the typical workplace.  It was the psychologist's opinion that it is at least as likely as not the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity since his return from service, and has caused occupational and social impairment, with deficiencies in most areas such as work, family relations, cognition, and mood since at least 2008 to the present based on his reported and documented interpersonal dysfunction (e.g., familial discord, social isolation), cognitive and emotional difficulty (e.g., concentration difficulties, increased volatility, frequent nightmares, intrusive thoughts, panic attacks) and his vocational impairment (e.g., yelling, cursing, assaulting coworkers resulting in decision to retire).  Further, it is at least as likely as not that the Veteran's psychiatric condition has precluded his ability to secure and follow substantially gainful employment dating back to 2008, when he last worked. 

Weighing the evidence as a whole, and affording the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entire appeal period.  The Board has considered that the Veteran was employed until July 2008, but finds it significant that the February 2007 VA examiner noted poor social interactions and the Veteran's exaggerated reaction to a loud noise that resulted in him hitting a co-worker.  Further, although the Veteran was never "formally reprimanded" for his excessive or inappropriate behavior, he was called into his supervisor's office on several to "explain himself."  That would be indicative of at least difficulty in establishing and maintaining effective work relationships, approximating a 50 percent rating.  

The Board has also considered the November 2016 psychologist assessment that, despite the Veteran's reported positive effect from medication prescribed to treat his PTSD, his symptoms continued to be between moderate to severe and, it is reasonable to assume that his symptoms would be even more severe without psychopharmacological treatment, "likely resulting in a complete deterioration of functioning in most areas."  The rating schedule for mental disorders does not permit the Board to account for the ameliorating effects of medication in determining whether a 70 percent disability rating is warranted.  See Jones v. Shinseki, 26 Vet.App. 56 (2012); 38 C.F.R. § 4.130.  Thus, the Board finds that the criteria for a 70 percent rating is more closely approximated.  

The Board, however, finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  There is no probative evidence of spatial disorientation, hallucinations, or obsessional rituals which interfere with routine activities.  There is also no evidence of speech intermittently illogical, obscure, or irrelevant.  The Board acknowledges that the Veteran has described experiencing agitation and feelings of anger, but persistent danger of hurting self or others has not been shown.  Additionally, the Veteran was able to perform activities of daily living. Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants an initial 70 percent rating for the entire appeal period. See 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

With the Board's decision regarding the Veteran's increased rating claim for PTSD service connection is currently in effect for PTSD rated as 70 percent disabling from June 3, 2006, tinnitus rated as 10 percent disabling from May 2006, hearing loss rated as 10 percent disabling, and erectile dysfunction with impotence associated with PTSD rated as non-compensable, both effective May 2015.  Considering the Veteran's service-connected PTSD alone, he meets the schedular requirements for TDIU from June 3, 2006.  38 C.F.R. § 4.16(a).  

The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The evidence reflects that the Veteran has not worked since his retirement on July 1, 2008.  As stated above the private psychologist's report from November 2016 reflects that a driving factor in the Veteran's decision to retire was his assault of an co-worker, issues with memory, and agitation attributed to his PTSD symptoms.  The psychologist provided that his PTSD symptoms at the time had resulted in vocational impairments that manifested as yelling, cursing, and assaulting coworkers leading to his retirement.  The psychologist also pointed to indications on the September 2007 VA examination that the Veteran was experiencing "problems with memory (attention to detail, losing training of thought while talking, etc.)...prompting him to retire at this time."  However, the Veteran provided that he was not actually retired until July 2008.  Since retirement the psychologist opined that his disability picture, as a result of his PTSD, has created a psychiatric condition that at least as likely as not precluded the Veteran's ability to secure and follow substantially gainful employment.

Therefore, the probative, competent evidence of record supports a finding that the Veteran's service-connected PTSD makes him unable to secure or follow a substantially gainful occupation, as has been found by the most probative psychological assessment of record. Thus, in this case, as the weight of the probative evidence supports the Veteran's claim, the claim for a TDIU is granted.

V.  Other Considerations

The Board notes neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for scars (claimed as scars and jungle rot) is denied. 

Entitlement to an initial disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, effective July 1, 2008, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


